DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I – claims 1-4,6-7,12-17 in the reply filed on 04/04/2022 is acknowledged.
Claims 5,8-11,18-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-4, 6, 12-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Meyer (9312198).


    PNG
    media_image1.png
    562
    593
    media_image1.png
    Greyscale

Regarding claim 1, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
1. (Original) A microelectronic assembly, comprising: a package substrate 25 having a first surface and an opposing second surface; a first die 5 having a first surface and an opposing second surface, wherein the first die 5 is embedded in a first dielectric layer 1, wherein the first surface of the first die 5 is coupled to the second surface of the package substrate 25, and wherein the first dielectric layer 1 is between a second dielectric layer 43 and the second surface of the package substrate; a second die 37 having a first surface and an opposing second surface, wherein the second die 37 is embedded in the second dielectric layer 43, wherein the first surface of the second die 37 is coupled to the second surface of the package substrate by a conductive pillar 35; and a shield structure (marked up in figure 3), wherein the shield structure at least partially surrounds the conductive pillar 35.  

Regarding claim 2, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:	
2. (Original) The microelectronic assembly of claim 1, wherein the shield structure is coupled to a ground connection on the package substrate 25.  

Regarding claim 3, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
3. (Original) The microelectronic assembly of claim 1, wherein the shield structure is coupled to a ground connection 45 on the second die 37 .  

Regarding claim 4, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
4. (Original) The microelectronic assembly of claim 1, further comprising: a redistribution layer RDL at the second surface of the package substrate 25, wherein the shield structure is coupled to a ground connection on the redistribution layer RDL.  

Regarding claim 6, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
6. (Original) The microelectronic assembly of claim 1, wherein the conductive pillar is a first conductive pillar 35 is capable of forming a positive terminal of a differential signaling interconnect, and the microelectronic assembly further includes a second conductive pillar 35 is capable of forming a negative terminal of the differential signaling interconnect, and wherein the shield structure surrounds the first and second conductive pillars 35 (The first pillar positions on the left side of the first die and the second pillar positions on the right side of the first die.).  

Regarding claim 12, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
12. (Original) A computing device, comprising: a microelectronic assembly, comprising: a package substrate 25 having a first surface and an opposing second surface; a first die 5 having a first surface and an opposing second surface, wherein the first surface of the first die 5 is coupled to the second surface of the package substrate; a second die 37 having a first surface and an opposing second surface, wherein the first surface of the second die 37 at least partially overlaps the second surface of the first die 5, and wherein the first surface of the second die 37 is coupled to the second surface of the package substrate by a conductive pillar 35; and a shield structure (see markup figure 3), wherein the shield structure at least partially surrounds the conductive pillar 35.  

Regarding claim 13, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
13. (Original) The computing device of claim 12, wherein the shield structure is coupled to a ground connection on the package substrate 25.  

Regarding claim 14, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
14. (Original) The computing device of claim 12, wherein the shield structure is coupled to a ground connection 45 on the second die 37.  

Regarding claim 15, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
15. (Original) The computing device of claim 12, wherein the shield structure includes copper.  (col 9, line 1, Meyer discloses a copper material for the conductive post where the post is a conductive structure like the shield structure or pad). 

Regarding claim 16, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
16. (Original) The computing device of claim 12, wherein the shield structure surrounds the conductive pillar 35.  

Regarding claim 17, figure 3, col 3, lines 47-67, col 6, lines 1-19, Meyer discloses:
17. (Original) The computing device of claim 12, further comprising: a redistribution layer RDL at the first surface of the second die 37 having a ground connection 45, wherein the shield structure is coupled to the ground connection45  on the redistribution layer RDL.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7. (Original) The microelectronic assembly of claim 1, wherein the shield structure has a cross- section that forms a hexagon around the conductive pillar.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (2018/0122764) discloses a stacked chip package.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813